Case 4:19-cv-00180-ALM-KPJ Document 179-7 Filed 11/21/19 Page 1 of 1 PageID #: 4089



                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION


   Edward Butowsky,

        Plaintiff,

   v.
                                                    Case No. 4:19-cv-180
   Michael Gottlieb, et al.,

        Defendants



                                          ORDER

          The Plaintiff's MOTION TO COMPEL FEDERAL BUREAU OF INVESTIGATION TO COMPLY

   WITH   SUBPOENA DUCES TECUM (Doc. No. 160) is now before the Court. The Court

   concludes that the motion should be GRANTED, and that the Federal Bureau of

   Investigation should fully comply with the subpoena duces tecum served by the Plaintiff.

          It is SO ORDERED.
